Prospectus dated January 28, 2009 Institutional Class Large Cap Growth Equity Fund Large Cap Value Equity Fund RCB Small Cap Value Fund Multi-Asset Fund Corporate Bond Fund Government Bond Fund California Tax Exempt Bond Fund High Yield Bond Fund INVESTMENT MANAGER: City National Asset Management, Inc. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. Mutual fund shares are not insured or guaranteed by the U.S. Government, the Federal Deposit Insurance Corporation or any other governmental agency. Mutual fund shares are not bank deposits, nor are they obligations of, or issued, endorsed or guaranteed by City National Bank. Investing in mutual funds involves risks, including possible loss of principal. table of contents The Funds Large Cap Growth Equity Fund (the “Large Cap Growth Fund”) 1 Large Cap Value Equity Fund (the “Large Cap Value Fund”) 3 RCB Small Cap Value Fund 5 Multi-Asset Fund 8 Corporate Bond Fund 13 Government Bond Fund 15 California Tax Exempt Bond Fund 18 High Yield Bond Fund 21 Management of the Funds 24 Prior Performance of Multi-Asset Fund Portfolio Managers 28 Non-Principal Investment Strategies and Related Risks 30 How to Buy, Sell and Exchange Shares 33 Dividends and Taxes 39 Financial Highlights 39 Important Terms to Know 47 Privacy Principles 49 For More Information back cover More detailed information on all subjects covered in this simplified Prospectus is contained within the Statement of Additional Information (“SAI”). Investors seeking more in-depth explanations of the Funds described herein should request the SAI and review it before purchasing shares. This Prospectus offers Institutional Class shares of the Large Cap Growth Fund, the Large Cap Value Fund, the RCB Small Cap Value Fund, the Multi-Asset Fund, the Corporate Bond Fund, the Government Bond Fund, the California Tax Exempt Bond
